           Case 2:21-cv-01448-CBM-RAO Document 8 Filed 02/18/21 Page 1 of 1 Page ID #:34


                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
California Grocers Association                                       CASE NUMBER

                                                                                   2:21-cv-01448 CBM(RAOx)
                                                      PLAINTIFF(S)
                               v.
City of West Hollywood                                                       ORDER RE TRANSFER PURSUANT
                                                                               TO GENERAL ORDER 19-03
                                                                                   (RELATED CASES)
                                                     DEFENDANT(S).

                                                             CONSENT
                                                    TRANSFER ORDER
      I hereby consent to the transfer of the above-entitled case to my calendar, pursuant to General Order 19-03.

                                                       DECLINED
                      Date                                           United States District Judge

                                                           DECLINATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:
While both cases involve pandemic-related premium pay, the underlying facts involve different cities and different
ordinances such that they do not arise out of the same or similar facts or transactions.




              February 18, 2021
                    Date                                             United Statess Districtt Judge
                                                                                              Jud
                                                                                               udge
                                                                                                d

                               REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case 2:21-cv-00524 ODW(ASx) and the present case:

 ✔    A.        Arise from the same or closely related transactions, happenings or events; or
 ✔    B.        Call for determination of the same or substantially related or similar questions of law and fact; or
      C.        For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.        Involve one or more defendants from the criminal case in common, and would entail substantial
                duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                              NOTICE TO COUNSEL FROM CLERK
            Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby

                                                       TRANSFER ORDER
transferred from Magistrate Judge                                         to Magistrate Judge                                .

            On all documents subsequently filed in this case, please substitute the initials
                                                                               after the case number
                                                                 DECLINED
in place of the initials of the prior judge, so that the case number will read       . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge        Statistics Clerk
CV-34 (03/19)                   ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
